Name: Commission Regulation (EEC) No 3540/82 of 28 December 1982 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 371 / 18 Official Journal of the European Communities 30 . 12. 82 COMMISSION REGULATION (EEC) No 3540/82 of 28 December 1982 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 323, 19 . 11 . 1982, p . 8 . 30 . 12. 82 Official Journal of the European Communities No L 371 / 19 ANNEX Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.10 07.01-131 07.01-15 ] 07.01 A II New potatoes 1 392 252-11 72-92 202-61 21-15 40 794 80-43 16-98 1.12 07.01-21 I 07.01-22 ) 07.01 B I Cauliflowers 1 673 300-02 85-00 240-90 25-53 49 107 93-66 21-50 1.14 07.01-23 07.01 B II White cabbages and red cabbages 590 105-89 30-00 85-02 9-01 17 332 33-05 7-58 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1 187 214-39 60-36 171-51 18-18 34 831 66-75 15-74 1.20 07.01-31 I 07.01-33 1 07.01 D I Cabbage lettuce 5 161 931-65 262-31 745-32 79-00 151 360 290-07 68-39 1.22 ex 07.01-36 ex 07.01 D II Endives 1 119 202-04 56-88 161-63 17-13 32 824 62-90 14-83 1.28 07.01-41 1 07.01-43 ) 07.01 F I Peas 8 189 1 478-24 416-21 1 182-59 125-35 240 161 460-26 108-52 1.30 07.01-451 07.01-47 ] 07.01 F II Beans (of the species Phaseolus) 4 366 788-12 221-90 630-50 66-83 128 041 245-38 57-86 1.32 ex 07.01-49 ex 07.01 F III Broad beans 2 604 470-18 132-38 376-14 39-87 76 388 146-39 34-51 1.40 ex 07.01-54 ex 07.01 G II Carrots 473 85-66 24-78 68-85 7-18 13 862 27-33 5-77 1.50 ex 07.01-59 ex 07.01 G IV Radishes 5 042 910-28 256-29 728-22 77-19 147 888 283-42 66-83 1.60 07.01-63 ex 07.01 H Onions (other than sets) 531 95-98 27-02 76-78 8-13 15 594 29-88 7-04 1.70 07.01-67 ex 07.01 H Garlic 7 224 1 304-08 367-17 1 043-26 110-58 211 865 406-03 95-74 1.74 ex 07.01-68 ex 07.01 IJ Leeks 1 771 317-67 90-00 255-07 27-04 51 996 99-16 22-76 1.80 07.01 K Asparagus : 1.80.1 ex 07.01-71  green 18 412 3 301-88 935-45 2 651-25 281-07 540 444 1 030-75 236-64 1.80.2 ex 07.01-71  other 21 836 3 915-80 1 109-37 3 144-20 333-33 640 929 1 222-40 280-63 1.90 07.01-73 07.01 L Artichokes 3 297 595-18 167-57 476-14 50-47 96 695 185-31 43-69 1.100 07.01-751 07.01-77 ) 07.01 M Tomatoes 2 963 534-94 150-61 427-95 45-36 86 908 166-55 39-27 1.110 07.01-81 I 07.01-82 ] 07.01 PI Cucumbers 3 267 589-79 166-06 471-83 50-01 95819 183-63 43-30 1.112 07.01-85 07.01 Q II Chantarelles 31 493 5 647-55 1 600-00 4 534-71 480-74 924 379 1 763-01 404-75 1.118 07.01-91 07.01 R Fennel 1 389 250-78 70-61 200-63 21-26 40 743 78-08 18-41 1.120 07.01-93 07.01 S Sweet peppers 2 525 455-91 128-36 364-73 38-66 74 070 141-95 33-47 1.130 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 3 470 626-39 176-36 501-11 53-11 101 765 1 9503 45-98 1.140 07.01-96 ex 07.01 T Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 1 710 308-67 86-90 246-94 26-17 50 148 96-10 22-66 1.150 ex 07.01-99 ex 07.01 T Celery stalks and leaves 2 367 427-35 120-32 341-88 36-23 69 429 133-06 31-37 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 2 870 514-65 145-80 413-24 43-81 84 238 160-66 36-88 2.10 08.01-31 ex 08.01 B Bananas , fresh 1 662 300-06 84-48 240-05 25-44 48 749 93-42 22-02 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 3 567 639-67 181-90 514-01 53-79 104 78 1 199-75 45-03 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 5 440 981-98 276-48 785-59 83-27 159 537 305-75 72-09 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 13 597 2 454-40 691-05 1 963-52 208-13 398 750 764-19 180-19 2.50 08.02 A I Sweet oranges, fresh : 2.50.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 2 294 414-85 120-20 333-05 34-93 67 623 132-66 28-04 08.02-16 No L 371 /20 Official Journal of the European Communities 30 . 12. 82 Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 1 387 250-44 70-51 200-35 21-23 40 687 77-97 18-38 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 479 271-14 76-04 215-29 22-39 43 384 82-99 17-72 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29  Monreales and satsumas 1 601 289-01 81-37 231-21 24-50 46 954 89-98 21-21 2.60.2 08.02-31  Mandarins and wilkings 1 395 253-38 72-96 202-89 21-20 40 696 80-30 17-02 2.60.3 08.02-32  Clementines 2 232 402-96 113-45 322-36 34-17 65 466 125-46 29-58 2.60.4 08.02-34 1 08.02-37 f  Tangerines and others 3 007 545-60 155-25 438-31 45-61 88 825 168-57 36-11 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1 451 262-03 73-77 209-62 22-22 42 570 81-58 19-23 2.80 ex 08.02 D Grapefruit, fresh : 2.80.1 ex 08.02-70  white 1 392 251-42 70-78 201-13 21-32 40 846 78-28 18-45 2.80.2 ex 08.02-70  pink 2 666 481-29 135-51 385-03 40-81 78 192 149-85 35-33 2.90 08.04-11 08.04-19 08.04-23 08.04 AI Table grapes 3 000 541-68 152-51 433-34 45-93 88 003 168-65 39-76 2.95 08.05-50 08.05 C Chestnuts 4 246 766-54 215-82 613-23 65-00 124 535 238-66 56-27 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 2 020 364-75 102-70 291-80 30-93 59 259 113-57 26-77 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1 264 226-74 64-23 182-06 19-30 37 113 70-78 16-25 2.115 08.06-50 08.06 C Quinces 2 362 423-56 120-00 340-10 36-05 69 328 132-22 30-35 2.120 08.07-10 08.07 A Apricots 5 525 997-45 280-84 797-96 84-58 162 050 310-56 73-22 2.130 ex 08.07-32 ex 08.07 B Peaches 6 302 1 137-62 320-30 910-10 96-47 184 822 354-20 83-52 2.140 ex 08.07-32 ex 08.07 B Nectarines 10 216 1 844-09 519-22 1 475-27 156-37 299 598 574-17 135-38 2.150 08.07-51 I 08.07-55 I 08.07 C Cherries 4 191 758-00 219-63 608-53 63-82 123 559 242-40 51-24 2.160 08.07-71 I 08.07-75 I 08.07 D Plums 7 199 1 299-49 365-88 1 039-59 110-19 211 120 404-60 95-40 2.170 08.08-11 I 08.08-15 I 08.08 A Strawberries 19 996 3 609-44 1 016-26 2 887-55 306-08 586 402 1 123-83 264-99 2.175 08.08-35 08.08 C Fruit of the species myrtillus Vaccinium 8 857 1 588-37 450-00 1 275-38 135-20 259 981 495-84 1 13-83 2.180 08.09-11 ex 08.09 Water melons 740 135-73 38-07 107-77 11-20 21 718 41-54 8-87 2.190 08.09-19 ex 08.09 Melons (other than water melons) 3 751 677-24 190-68 541-79 57-43 110 027 210-86 49-72 2.195 ex 08.09-90 ex 08.09 Pomegranates 3 085 556-99 156-82 445-59 47-23 90 492 173-42 40-89 2.200 ex 08.09-90 ex 08.09 Kiwis 13 062 2 357-83 663-86 1 886-27 199-94 383 062 734-13 173-10 2.205 ex 08.09-90 ex 08.09 Medlars 4312 773-39 219-10 621-00 65-83 126 587 241-43 55-42